DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wind direction adjustment unit configured to adjust” in claim 1 and “manual adjustment unit configured to manually adjust” in claim 6 and “wind amount adjustment unit configured to adjust” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 3-5 is objected to because of the following informalities: 
1. Claim 1 recites “a wind direction adjustment unit configured to adjust an air blowing direction of an air conditioner”.  According to instant spec [0054], the wind direction adjustment unit includes “the louver motor 404, the louver 30, the fin motor 405, and the fin 40”.  The louver motor, the louver, the fin motor, and the fin are part of the air blowing unit 10 that receives air from the air conditioner 3 via duct 5 as shown in fig 2.  Since the wind direction adjustment unit is separate from the air conditioner, it does not look like the wind direction adjustment unit can control air direction of an air conditioner.  Instead, wind direction adjustment unit should be controlling an air direction from the air blowing unit.  Examiner recommend applicant to amend this limitation to “a wind direction adjustment unit configured to adjust an air blowing direction of two vents” (in order to tie the limitation to claims 3-5).  Accordingly Examiner recommend applicant to amend limitation of claim 9 to “a wind amount adjustment unit configured to adjust a wind amount of air out of the two vents”.
2. Claims 3-5 recites “the vents” in 3 places and “the two vents” in 4 places.  It looks like they refer to the same two vents.  Examiner recommend applicant to amend “the vents” to “the two vents” in order to make the limitation consistent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a detector configured to detect a hand” in line 2.  This limitation sounds like the detector detect a presence of a hand.  However claim 1 also recites “a direction of the hand detected by the detector” in line 6.  The limitation in line 6 looks like the detector detects movement of a hand.  The limitation in line 2 is different from the limitation in line 6, therefore it is unclear what the detector really detects.  Examiner recommend applicant to amend this limitation to “a direction of a hand from the detector” for line 2 and “the direction of the hand” for line 6 (And the limitations are interpreted accordingly in rejections).
Claim 1 recites “a wind direction adjustment unit configured to adjust an air blowing direction of an air conditioner” in line 3-4.  Claim 3 recites “the wind direction adjustment unit adjusts an air blowing direction from each of two vents” in lines 2-3.  Also claim 3 recites “the air blowing direction” in line 8, and it’s not clear which air blowing directions (in claim 1 or in first paragraph of claim 3) is used for the air blowing direction in line 8 of claim 3.  The limitations does not tie the two vents to the air conditioner, therefore it’s not clear if the two vents are part of the air conditioner because “air blowing direction” is used for both air conditioner and two vents.  
Also as explained above, it does not look like the wind direction adjustment unit can adjust air blowing direction of the air conditioner according to the specification.  Examiner recommend applicant to amend limitation in lines 3-4 of claim 1 to “…adjust an air blowing direction of two vents”, and “the two vents” in line 3 of claim 3.  (And the limitations are interpreted accordingly in rejections).  Also claim 9 limitation “the air conditioner” is interpreted to be “the two vents” to reflect the same interpretation.  
Claim 1 recites “a wind direction adjustment unit configured to adjust an air blowing direction of an air conditioner” in line 3-4.  Claim 5 recites “the wind direction adjustment unit adjusts an air blowing direction from each of two vents” in lines 2-3.  Also claim 5 recites “the air blowing direction” in line 7, and it’s not clear which air blowing directions (in claim 1 or in first paragraph of claim 5) is used for the air blowing direction in line 7 of claim 5.  The limitation does not tie the two vents to the air conditioner, therefore it’s not clear if the two vents are part of the air conditioner. 
Also as explained above, it does not look like the wind direction adjustment unit can adjust air blowing direction of the air conditioner according to the specification.  Examiner recommend applicant to amend limitation in lines 3-4 of claim 1 to “…adjust an air blowing direction of two vents”, and “the two vents” in line 3 of claim 5.  (And the limitations are interpreted accordingly in rejections).  
Claim 8 recites “a distance to the hand” in line 2.  The word “distance” implies there’s a reference starting point to measure the distance.  It’s unclear what reference point is used to measure the distance to the hand.  Examiner recommend applicant to amend this limitation to “a distance of the hand from the detector” (And the limitations are interpreted accordingly in rejections).
Claim 8 recites “a direction of the position” in line 5.  The word direction implies there’s a reference starting point.  It’s not clear what reference point is used for the direction of the Examiner recommend applicant to amend this limitation to “the position of the hand” (And the limitations are interpreted accordingly in rejections).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konet (US 20090318069).
Regarding claim 1, Konet teaches a wind direction control device comprising:
a detector (Fig 3 and [0041] lines 1-2, “first pair of sensors 34 and the second pair of sensors 36”) configured to detect a direction of a hand from the detector ([0045] lines 9-11, “the driver's hand or finger being positioned within the predetermined distance from the first and/or second pair of sensors 34 and 36”.  Since the distance of hand from sensors are detected, the direction from sensor to hand is inherently determined);
a wind direction adjustment unit (blades 24+26, fig 3) configured to adjust an air blowing direction (air direction coming out of vents 12) of two vents (12, fig 1); and
a controller (38, fig 3) configured to control the wind direction adjustment unit so that the direction of the hand detected by the detector is set as the air blowing direction ([0059]-[0062] talks about the vents exhaust air toward the hand movement directions).
Regarding claim 5, Konet teaches the wind direction adjustment unit adjusts an air blowing direction from each of the two vents (two vents 12 at two end locations as shown in fig 
Regarding claim 8, Konet teaches the detector further detects a distance to the hand from the detector ([0056] lines 3-5, “detect the presence of the human hand H only when the human hand is within a predetermined distance range from the contact-free air vent”.  Sensors 34 & 36 are part of vent 12.), and the controller determines a position (S3 of fig 11 shows position of hand is determined) of the hand in a three-dimensional space (space in the car is inherently a three-dimensional space) based on the direction and the distance of the hand detected by the detector and controls the wind direction adjustment unit so that the position of the hand is set as the air blowing direction (See [0059]-[0062].  Hand position is the wind direction).
Regarding claim 9, Konet teaches a wind amount adjustment unit (blower motor 32, fig 3) “configured to adjust a wind amount of the two vents” (blower inherently can adjust amount of air out of air vents), wherein the controller adjusts the wind amount adjustment unit (See fig 3) so that a wind amount that corresponds to a distance between the position of the wind direction adjustment unit and the position of the hand detected by the detector in the three-dimensional space is set (see rationale in claim 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Konet (US 20090318069) in view of De Marino (US 8210913).
Regarding claim 2, Konet teaches all the limitations of claim 1.
Konet fails to teach an illuminator, wherein the controller turns on the illuminator while the wind direction adjustment unit adjusts the air blowing direction.
De Marino teaches an illuminator (col 4 line 49, “light source 24”), wherein a controller (col 5 line 1, “electronic control unit”) turns on the illuminator while the wind direction adjustment unit adjusts the air blowing direction (col 4 lines 53-54, “the source 24 lights up when the air outlet is activated”).
It would have been obvious at the time of filing to modify Konet as taught by De Marino by adding an illuminator that lights up while the controller adjusting the wind direction adjustment unit in order to allow users to monitor the status of the wind direction adjustment unit (by check if the light is on or off, users can easily monitor or ensure whether or not the wind direction adjustment unit is in operation).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 7018288) in view of Konet (US 20090318069).
Regarding claim 6, Okada teaches a manual adjustment unit (dial 8 and gear assembly 9 in fig 1) configured to manually adjust the air blowing direction (users can manually adjust wind direction by moving dial 8).
Okada fails to teach the limitations of claim 1.

It would have been obvious at the time of filing to modify Okada as taught by Konet by incorporating a controller that automatically operate the wind direction adjustment unit (blades/fins and their gear assembly) in order to provide a more convenient way to control wind direction (by using the sensors and control mechanism of Konet, users don’t have to physically touch the dial to change wind direction).
Regarding claim 7, Okada in view of Konet teaches the manual adjustment unit “adjusts a deviation between the direction of the hand detected by the detector and a wind direction after the adjustment by the wind direction adjustment unit” (user can manually adjust the manual adjustment unit and perform this function).

Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record fail to teach the limitation about detecting a left hand or a right hand and the controller controlling a wind direction adjustment unit based on the result of detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KO-WEI LIN/Examiner, Art Unit 3762